Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Election/Restrictions
Applicant’s election without traverse of Claims 1-4 (Group I) in the reply filed on 2/16/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. U.S. PGPUB No. 2019/0138470 in view of Larson et al. U.S. PGPUB No. 2009/0094401, in further view of Chang et al U.S. PGPUB No. 2012/0131278.

Per Claim 1, Li discloses:
an electronic device (Paragraph 58, Figure 7A; host device 702 or peripheral device 708) comprising:
a transmit buffer; a receive buffer (Paragraph 75, Figure 8; Bi-directional buffer 816 includes a transmit buffer and a receive buffer.);
a communication port (Paragraph 60; PCIe interface slot 714 mates with a communication port of peripheral device 708.);
and a controller (Paragraph 71, Figure 8; transceiver reconfiguration controller 806) to:
communicate with a target device via a data link established via the communication port (Paragraph 60, Figure 7A; PCIe connection between host 702 and peripheral device 708.);
determine a throughput ratio between the transmit buffer and the receive buffer (Paragraphs 77, 90, 141);
transmit a request to the target device to change an aspect of the data link (Paragraphs 97 and 98; request the new TX/RX configuration),
and in response to receiving a grant message associated with the request, increase an amount of transmit lanes within the data link from the electronic device to the target device (Paragraphs 131 and 141; “receive an indication that the device is capable of supporting asymmetric TX and RX ratios”. Paragraph 57).
Li discloses adjusting the number of transmit/receive lanes in order to balance the TX/RX ratio (Paragraphs 53, 57, and 92), but does not specifically discuss adjusting the payload size of a data transmission.

However, Larson discloses a plurality of methods to balance bus bandwidth across a PCIe connection, including adjusting the number of lances (Paragraph 55), adjusting a maximum payload setting (Paragraph 56), and adjusting a maximum memory read size (Paragraph 57.)

Li does not specifically teach the read/write ratio exceeding a threshold in order to trigger the data link adjustment.

However, Chang discloses determining that a write-to-read ratio threshold has been exceed and dynamically making adjustments to correct the read/write imbalance (Paragraphs 36, 38, 39).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Li’s read/write ratio balancing by implementing Larson’s payload adjustment technique because Larson discloses that both lane number adjustment and payload size adjustment are well known methods for adjusting a bandwidth of a PCIe link (Larson, paragraphs 55-57). It further would have been obvious to implement the read/write ratio balancing teachings of Li by further including a read/write ratio threshold, as taught by Chang, because a threshold could be configured to trigger the rebalance once it has become a preconfigured burden to performance (threshold), instead of simply to match the identified capability of the link as taught by Li. This threshold implementation may reduce the number of secondary link trainings that are required.

Per Claim 2, Li discloses the electronic device of claim 1, wherein the throughput ratio is a ratio between a throughput of the transmit buffer and a throughput of the receive buffer (Paragraphs 51, 57, 71, 74, 77, 78; TX/RX ratios).
Per Claim 4, Li discloses the electronic device of claim 1, wherein the request also includes a number of lanes to be changed (Paragraphs 92 and 93, Figure 13).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

-	The following is a statement of reasons for the indication of allowable subject matter:

Claim 3 is considered to distinguish over the prior art because no combination of the prior art specifically teaches the grant message including a start time that the controller is to initiate the change to increase the amount of transmit lanes with the target device, when considered in combination with the other existing limitations of Claim 1.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2186